Citation Nr: 1134107	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-03 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for degenerative disc disease, status-post posterior spinal fusion with neurological changes, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to January 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Subsequently, in a November 2007 rating decision, the RO granted an increased 40 percent evaluation for degenerative disc disease, status-post posterior spinal fusion with neurological changes.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran also testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) of the Board in June 2011.  The transcript of that proceeding is of record.  

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND


VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board notes that the Veteran has not yet been afforded a VA examination regarding his claim of entitlement to service connection for hepatitis C, in order to determine whether this claimed disability is related to his military service.  The Veteran testified at his June 2011 that he believes that his hepatitis C is a result of a transfusion during 1996 back surgery back during service, exposure to bodily fluids while working as a medical specialist, or an immunization prior to participation in Desert Storm.  In this regard, the Board notes that the Veteran's VA treatment records indicate post-service treatment for and a diagnosis of hepatitis C, but do not indicate whether his hepatitis C is causally or etiologically related to his active military service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to service connection.  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

In addition, the Veteran contends that his service-connected degenerative disc disease, status-post posterior spinal fusion with neurological changes is worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges that the Veteran was afforded VA examinations in November 2007 and April 2011, and that copies of the examination reports are associated with his claims file.  Nevertheless, the Veteran indicates that his degenerative disc disease, status-post posterior spinal fusion with neurological changes have continued to worsen since his November 2007 VA examination, and the Board notes that the April 2011 VA examination report did not include range of motion and other pertinent information in order to most effectively rate his disability in accordance with the diagnostic criteria.  More recent objective characterizations of this condition and its associated symptomatology are required.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  

Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.   The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his hepatitis C is related to his service in the military, including any immunizations or blood transfusions he may have received, or exposure to bodily fluids that may have occurred.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

A rationale for the examiner's conclusion is required; the medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected degenerative disc disease, status-post posterior spinal fusion with neurological changes.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected degenerative disc disease, status-post posterior spinal fusion with neurological changes.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  Following completion of the above, the RO should readjudicate the Veteran's claims, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

If the claims remain denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to ensure due process.  The Board does not intimate any opinion as to the merits of the case either favorable or unfavorable at this time.  No action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



